Citation Nr: 1500380	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1996.

This matter comes before the Board of Veterans' Appeals Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his wife testified in a hearing at the RO before the undersigned in December 2011.  A transcript is associated with the claims file. 

The Board previously remanded this matter in April 2012 and June 2014.


FINDING OF FACT

A back condition, to include thoracic spondylosis and lumbar sprain, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a back condition, to include thoracic spondylosis and lumbar sprain, have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In an October 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination dated in May 2012 with a September 2014 addendum opinion, which, taken together fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiner reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim and the elements of the claim that had been found to be missing.  There was a discussion of possible evidence that could substantiate the claims.  The remands were an effort to obtain evidence that could substantiate the claim.

The remands were for efforts to afford the Veteran an examination and opinion.  The May 2012 VA examiner was asked to comment on the Veteran's statements of chronic intermittent low back pain since service.  An addendum opinion was received in September 2014 that corrected deficiencies in the 2012 opinion. As such, there has been substantial compliance with the terms of the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases, including arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic disease under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a)).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has testified that he began to experience low back symptoms during service and that these symptoms have continued ever since.

In order to determine whether the Veteran has a back disability related to his military service, the Veteran was afforded a VA examination dated in May 2012.  The examiner indicated that the claims file was available and reviewed.  The Veteran reported that he had experienced chronic intermittent, progressively worsening mechanical low back pain since the mid-1980's.  He denied any injuries and denied seeking medical attention for these symptoms during or following his naval service.  The Veteran stated that he avoided going to sick call for this condition out of fear it would compromise his flight duty status.  

He indicated that he experienced daily moderate mechanical low back pain.  The Veteran was diagnosed as having thoracic spondylosis and lumbar sprain.  With respect to nexus to service, the examiner found that the condition was not likely related to military service or a service-connected disability (at the time, the Veteran was service-connected for bilateral knee disabilities).  To support this opinion, the examiner stated that a review of the Veteran's service medical records revealed no documentation of evaluation or treatment of back pain.  In addition, a review of orthopedic literature revealed no credible peer-reviewed studies that support the contention that post-traumatic degenerative changes of a lower extremity joint may induce degenerative changes of the spine, even in the setting of leg length discrepancy.  He found that it was more likely than not the Veteran's current back condition was due to chronic degenerative changes associated with aging and obesity.

An addendum opinion was obtained in September 2014 to address the Veteran's reports of chronic intermittent low back pain since service.  Again, the examiner offered a negative opinion.  In this regard, the examiner stated that, despite the Veteran's assertions to the contrary, a review of the Veteran's service medical records revealed a 07/10/1996 naval retirement physical examination report documenting that the Veteran denied experiencing "Recurrent Back Pain" with a corresponding normal spine physical examination.  In addition, a review orthopedic literature, which were cited in the report, revealed that it was more likely than not that the Veteran's current lumbar degenerative disc disease was due to chronic degenerative changes associated with aging, obesity and/or an inheritable gene variation that may cause increased susceptibility.  The examiner noted that most authors favor degeneration of the intervertebral disc as the major cause of spinal disc herniation and cite trauma as a low cause. 

The Veteran's outpatient treatment records and other evidence of record do not contain any opinion contrary to that of the VA examiner.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his claim.  The examiner considered a complete history, including the Veteran's reports.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has provided competent reports of symptoms that began in service and have continued since.  His reports; however, are not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that the Board may reject competent lay evidence that is found to lack credibility).  At the time of his separation from service he reported no history of back pain.  Although he has reported that he avoided reporting back symptoms to preserve his flight status, this would not explain his report of a normal back at service separation, when his flight status was no longer an issue.  Similarly, he did not apparently seek any treatment for many years after service.  Post-service records do not indicate active treatment for a back condition and only note a complaint of back pain in a 2008 general medical evaluation.  There is no other evidence of continuity of symptomatology.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

This record does not show that the current back disability began in service or within a year after service.  Hence, service connection cannot be established on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309

In sum, the competent and credible evidence is against a link between the current back disabilities and service.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a low back disability, to include thoracic spondylosis and lumbar sprain, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


